USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOCE#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 4/77 ))4
NEW COMMUNITY CORPORATION and
BEATUS A.B. KITURURU,
Plaintiffs,
-against-
WILLIAM BARR, United States Attorney 1:17-cv-10158 (ALC) —

General,! GEOFFREY S. BERMAN, in his
official capacity as united States Attorney for the
Southern District of New York, and UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY,

OPINION & ORDER

Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Plaintiffs New Community Corporation (“NCC”) and Beatus A.B. Kitururu (collectively,
the “Plaintiffs) bring this action against Defendants William Barr, United States Attorney
General; Geoffery S. Berman, United States Attorney for the Southern District of New York; and
the United States Department of Homeland Security (“‘DHS”) (collectively, the “Defendants”’).
In their complaint, Plaintiffs allege the Defendants erroneously denied Plaintiff Kitururu’s
petitions for immigration relief—an I-40 petition and a request for an extension of status for a R-
1 visa. Before the Court is Defendants’ motion to dismiss Plaintiffs’ claims. ECF No. 37. After
careful consideration, Defendants’ Motion to Dismiss is GRANTED.

BACKGROUND
Plaintiff Kitururu is a pastor and scholar, who was born in East Africa. Amend. Compl,

ECF No. 33, J 4. On March 1, 2005, Plaintiff Kitururu entered the United States under a R-1

 

' On February 14, 2019, then-Acting Attorney General Matthew G. Whitaker, was replaced by United States
Attorney General William Barr, who is substituted for Mr. Whitaker as the defendant in this action pursuant to
Federal Rules of Civil Procedure 25(d).

 

 
Visa (Religious Workers), which provided him with legal status until February 2, 2007. Jd. Upon
arriving in the United States, Plaintiff Kitururu began working for Plaintiff NCC, a church
located in New Jersey. Jd. Currently, Plaintiff Kitururu serves as the Senior pastor of NCC. Id. §
6.

In 2007, Plaintiff Kitururu contacted an attorney to extend his visa status. Jd. § 7. Rather
than filing an application to extend Plaintiff Kitururu’s R-1 visa, on August 13, 2007 the attorney
filed an application for an I-140 petition. Jd. § 8. Because the attorney failed to include all of the
necessary supporting materials for the I-140 petition, USCIS denied Plaintiff Kitururu’s petition
on May 8, 2009. Jd. { 8-9. Following the denial, Plaintiff Kitururu retained new counsel and filed
several motions and appealed the USCIS May 8, 2009 decision on the bases of ineffective
assistance of counsel and failure to grant status.to which he was eligible. Jd. 10. USCIS
subsequently denied these motions and appeals. Jd. As a result, on October 28, 2014, Plaintiff
filed a lawsuit against DHS. Jd. § 11-12. This prior proceeding was then settled with the
understariding that DHS would process Plaintiff Kitururu’s application. Jd. § 12. Additionally, on
December 12, 2014, Plaintiff Kitururu filed a petition to renew his R-1 visa. Jd. ¢ 14. On May
27, 2015, USCIS denied Plaintiff Kitururu’s request for an extension of status but approved his
Form I-129, which rendered his R status valid from July 21, 2015 to February 15, 2017. Id.

Plaintiffs then brought the instant suit, alleging DHS erred in denying Plaintiff Kitururu’s
R-1 extension and in failing to equitably toll the R-1 application based on ineffective assistance
of counsel. Plaintiffs further allege the Defendants erred in denying Plaintiff Kitururu’s 1-140
application because USCIS failed to uphold an oral agreement in relation to settling the prior

lawsuit. Lastly, Plaintiffs seek declaratory relief in the form of approval of Plaintiff's R-1 visa

 
extension and I-140 petition. Defendants now seek to dismiss the complaint under the Federal
Rules of Civil Procedure Rule 8(a)(2), 12(b)(1) and 12(b)(6).
STANDARD OF REVIEW

When considering a motion to dismiss under Federal Rules of Civil Procedure 12(b)(6), a
court should “draw all reasonable inferences in [the plaintiff's] favor, assume all well-pleaded
factual allegations to be true, and determine whether they plausibly give rise to an entitlement to
relief.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks
omitted). Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The Court’s function on a motion to dismiss is “not to weigh the evidence that might be
presented at a trial but merely to determine whether the complaint itself is legally sufficient.”
Goldman v, Belden, 754 F.2d 1059, 1067 (2d Cir. 1985). The Court should not dismiss the
complaint if the plaintiff has stated “enough facts to state a claim to relief that is plausible on its
face.” Bell Atl. Corp. v. Twombly, 550 U.S. at 570, “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Jgbal, 556 U.S. at 678. Moreover, “the tenet that
a court must accept a complaint’s allegations as true is inapplicable to threadbare recitals of a
cause of action’s elements, supported by mere conclusory statements.” Jd. at 663.

DISCUSSION
I. Plaintiffs’ Third and Fourth Causes of Action are Dismissed for Failure to

Comply with Rule 8(a)(2)

 

 
Pursuant to Rule 8(a)(2), a claim for relief must contain “a short and plain statement of
the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “The purpose of
this requirement is to provide fair notice of the claims and to enable the adverse party to answer
the complaint and prepare for trial.” Strunk v. U.S. House of Representatives, 68 Fed.Appx. 233,
235 (2d Cir. 2003). The Court has the power to dismiss complaints that fail to comply with the
directives of Rule 8(a)(2). See Schiller v. Duthie, 2017 U.S. Dist. LEXIS 137937, 2017 WL
3726993, at *12 (S.D.N.Y. Aug, 28, 2017) (quoting Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d
Cir, 1988)). Generally, only complaints that are “so confused, ambiguous, vague, or otherwise
unintelligible” are dismissed for running afoul of Rule 8(a)(2). See Arias-Zeballos v. Tan, 2006
WL 3075528, at *5 (S.D.N.Y. Oct. 26, 2006).

Here, the Defendants allege Plaintiffs’ complaint is deficient under Rule 8 because it is
“confused, ambiguous, vague, or otherwise unintelligible” and therefore fails to give the
government adequate notice of Plaintiffs’ claims, the decisions being challenged, and the bases
for these challenges. Although Plaintiffs could have been more precise in their Amended
Complaint, the first two causes of action satisfy the Rule 8(a)(2) pleading requirements.
Specifically, the first and second cause of action identify USCIS May 27, 2015 decision denying
Plaintiff Kitururu’s R-1 extension as erroneous because USCIS misapplied the “extraordinary
circumstance” exception of 8 C.F.R. § 214.1(c)(4)(i). Therefore, because Plaintiffs both
challenge a specific agency decision and provide a basis for said challenge, the Plaintiffs have
satisfied the requirements of Rule 8(a)(2) for the first two causes of action.

However, Plaintiffs’ third and fourth causes of action do not satisfy Rule 8. While the
third and fourth causes of action identify the denial of Plaintiff Kitururu’s I-140 petition as the

decision being challenged, the Plaintiffs do not articulate a legal basis for challenging this

 
decision. Instead, Plaintiffs primarily offer conclusory statements articulating that the denial was
erroneous. See Igbal, 129 S.Ct. at 1949-50 (citations omitted & emphasis added) (“Threadbare
recitals of the elements of a cause of action, supported by mere conclusory statements, do not
suffice.”). The Plaintiffs’ only basis for arguing the denial was erroneous is that it was in
violation of an oral agreement with the government in relation to settling the prior suit.
Furthermore, Plaintiffs’ opposition does not dispute that the third and fourth causes of action are
not in compliance with Rule 8. In fact, Plaintiffs’ response to Defendants’ Rule 8 arguments is
limited to the first two causes of actions. See Pl. Opp. Br. at 3-5. Therefore, the Defendants’
motion to dismiss Plaintiffs’ complaint as it relates to the third and fourth causes of action is
GRANTED,”

II. Plaintiffs’ First and Second Causes of Action Concerning the R-1 Extension
Request are Dismissed under Rule 12(b)(6)

The R-1 visa is a non-immigrant visa created for religious workers to enter the United
States on a temporary basis. See 8 C.F.R. § 214.2(r). Under immigration statutes, immigrants
seeking R-1 status may “enter the United States for a period not to exceed 5 years.” 8 U.S.C. §
1101(a)(15)(R)Gi). In addition, immigration regulations explain

[a]n alien who has spent five years in the United States in R-1 status may not be

readmitted to or receive an extension of stay in the United States under the R visa

classification unless the alien has resided abroad and has been physically present outside

the United States for the immediate prior year.

8 C.F.R. § 214.2(r)(6). Initially, a R-1 visa is valid for a period not to exceed 30 months, but a

religious worker may apply for extensions of status for up to 30 months. 8 C.F.R. § 214.2(1)(4)-

(5).

 

? Even if Plaintiffs had adequately pleaded claims challenging the denial of Plaintiff Kitururu’s I-140 claim, as
Plaintiff concedes, these claims would be dismissed due to lack of subject matter jurisdiction. Because Plaintiff
Kitururu withdrew his appeal of the denial of the I-140 petition, the court lacks jurisdiction over any claims
challenging the denial due to mootness, failure to exhaust administrative remedies, and res judicata.

5

 

 
Here, Plaintiff Kitururu entered the United States on March 1, 2005 with a R-1 visa that
was valid until February 2, 2007. He later retained R-1 status from July 21, 2015 until February
15, 2017. Since Plaintiff Kitururu’s initial admission in the United States in 2005, he has
remained in United States, well beyond the 5-year limitation placed on immigrants who have R-1
visas. For this reason, Plaintiff is ineligible for an extension of R-1 status, and the Court finds
USCIS did not erroneously deny his extension petition.

Plaintiffs’ argument that the Court may nevertheless grant Plaintiff Kitururu’s requested
extension based on equitable tolling is not persuasive. As established by 8 C.F.R. § 214.1(c)(4),
USCIS may accept an untimely petition for extension of status if “at the time of filing” the
applicant can demonstrate “the delay was due to extraordinary circumstances beyond the control
of the applicant or petitioner, and USCIS finds the delay commensurate with the circumstances.”
Id. Plaintiff argues that the agency erred by failing to exercise its discretion because Plaintiff
Kitururu experienced ineffective assistance of counsel, which constituted an “extraordinary
circumstance.”

To support their conclusion, Plaintiffs cite to Hovhannisyan v. U.S. Dep't of Homeland
Sec., 624 F, Supp. 2d 1135, 1148-53 (C.D. Cal. 2008). In that case, the Plaintiff had applied for
an extension of status for a similar nonimmigrant visa. But, because counsel had filed uncertified
materials in support of the visa extension, USCIS denied his application. The Plaintiff then filed
a motion for reconsideration, based on ineffective assistance of counsel; USCIS denied said
motion. Consequently, Plaintiff sought declaratory relief in district court by filing two lawsuits.
In the second lawsuit, the district court held USCIS

ert[ed] because its determination that the mistakes of Plaintiffs counsel did not constitute

extraordinary circumstances was not supported by rational explanation or substantial
evidence. In addition, the agency’s conclusion that under 8 C.F.R. § 214.1(c)(4) it may

 
not excuse Plaintiff's failure to maintain his status appears to nullify that regulation’s
exception for untimeliness.

Id. at 1148. Despite the fact that here Plaintiff Kitururu’s ineffective assistance of counsel claim
applies to filing the I-140 application and not the R-1 visa extension request, Plaintiffs argue that
the rationale provided in Hovhannisyan should apply to this case. However, this argument fails
to overcome the fact that Plaintiff did not apply for R-1 status sooner. As 8 C.F.R. § 214.1(c)(4),
explains, in order for a delay to be excused, USCIS must find “the delay commensurate with the
circumstances.” Jd. Here, new counsel represented Plaintiff Kitururu when he filed the motion
for reconsideration in 2012. But, he did not file for an extension R-1 status until December 12,
2014, approximately 2 years later. While Plaintiffs attributes this two-year period to waiting for
the results of the appeal process, this argument is not persuasive. In fact, Plaintiffs do not
articulate any reason as to why Plaintiff Kitururu could not have applied for an R-1 extension at
the same time he was pursuing the appeals process on the I-140 application. As a result, Plaintiff
Kitururu’s 2 year delay in applying for R-1 extension after retaining new counsel was not
commensurate with the circumstances. See ElectroMedical Techs. Inc. v. Nielsen, No. CV-18-
00508-PHX-GMS, 2019 WL 1643746, at *3 (D. Ariz. Apr. 16, 2019),

CONCLUSION

For the foregoing reasons, Defendant’s Motion to Dismiss is GRANTED.

 

SO ORDERED.
Dated: September 27, 2019 (Ande. / (Lae o—~
New York, New York ANDREW L. CARTER, JR.

United States District Judge

 
